Citation Nr: 0921145	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  07-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected residuals of a 
right fifth metacarpal fracture.

2.  Entitlement to a compensable disability rating for 
residuals of a right fifth metacarpal fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from May to July 1986, June to 
September 1987, and additional U.S. Army Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which denied the Veteran's claim of 
service connection for depression, including as secondary to 
residuals of a right fifth metacarpal fracture, and also 
denied the Veteran's claim for a compensable disability 
rating for residuals of a right fifth metacarpal fracture.  
This decision was issued to the Veteran and his service 
representative in November 2006.  Although the Veteran 
requested a Travel Board hearing in October 2007, he 
subsequently withdrew his hearing request in February 2008.  
See 38 C.F.R. § 20.704 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's current depression was not incurred in 
active service and was not caused or aggravated by his 
service-connected residuals of a right fifth metacarpal 
fracture.

3.  The Veteran's service-connected residuals of a right 
fifth metacarpal fracture are manifested by, at worst, 
complaints of pain; there is no evidence of limitation of 
motion of other digits or interference with the overall 
function of the right hand.


CONCLUSIONS OF LAW

1.  Depression was not incurred in active service; it was not 
caused or aggravated by service-connected residuals of a 
right fifth metacarpal fracture.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2008); 38 C.F.R. § 3.310 (2005).

2.  The criteria for a compensable disability rating for 
residuals of a right fifth metacarpal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5227 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2006 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These 
letters informed the Veteran to submit medical evidence 
relating his claimed depression to active service and/or 
showing that his service-connected residuals of a right fifth 
metacarpal fracture had worsened and noted other types of 
evidence the Veteran could submit in support of his claims.  
The Veteran also was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has satisfied substantially 
the requirement that the Veteran be advised to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the Veteran's increased rating claim for 
residuals of a right fifth metacarpal fracture, the Board 
notes that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Veteran received Vazquez-
Flores notice in July 2008.  

As will be explained below in greater detail, the evidence 
does not support granting service connection for depression, 
including as secondary to service-connected residuals of a 
right fifth metacarpal fracture.  The evidence also does not 
support assigning a compensable disability rating for 
service-connected residuals of a right fifth metacarpal 
fracture.  Thus, any failure to notify and/or develop these 
claims under the VCAA cannot be considered prejudicial to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Additional notice of the five elements of a service-
connection claim was provided in March and December 2006, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In response to all of this notice, the 
Veteran notified VA in November 2008 that he had no more 
information or evidence to submit in support of his claims.  
Thus, the Board finds that VA met its duty to notify the 
appellant of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because both of the Veteran's 
claims are being denied, any question as to the appropriate 
disability rating or effective date is moot and there can be 
no failure to notify the Veteran.  See Dingess, 19 Vet. 
App. at 473.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has 
not affected the fairness of the adjudication.  See Mayfield, 
444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims file; the Veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided 
with VA examinations which addressed the contended causal 
relationship between depression and active service and 
discussed the current nature and severity of his service-
connected residuals of a right fifth metacarpal fracture; 
thus, additional examinations are unnecessary.  In summary, 
VA has done everything reasonably possible to notify and to 
assist the Veteran and no further action is necessary to meet 
the requirements of the VCAA..  

The Veteran contends that he incurred depression during 
active service, including as secondary to his service-
connected residuals of a right fifth metacarpal fracture.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008).  The provisions 
of 38 C.F.R. § 3.310 were amended, effective from October 10, 
2006; however, the new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability 
and comparing it to current level of disability.  71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of 
the change was merely to implement the requirements of Allen 
v. Brown, 7 Vet. App. 439 (1995), the new provisions amount 
to substantive changes to the manner in which 38 C.F.R. § 
3.310 has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made and the 
Veteran's claim was filed prior to the effective date of the 
revised regulation.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The Veteran's service treatment records show that he was not 
treated for depression during active service.  At his 
enlistment physical examination at the beginning of his first 
period of active service in May 1986, the Veteran denied any 
relevant history.  Clinical evaluation was normal.  In June 
1986, the Veteran elected not to undergo a separation 
physical examination.  A copy of the Veteran's enlistment 
physical examination at the beginning of his second period of 
active service in June 1987 was not available for review.  In 
August 1987, the Veteran again elected not to undergo a 
separation physical examination.

The post-service medical evidence shows that, on VA 
examination in September 2006, the Veteran complained of 
symptoms of depression.  He reported that his problems began 
during active service where "he continually got in trouble 
and he could not deal with the rules and structure of the 
military."  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records.  The Veteran 
denied any prior mental health treatment.  The Veteran 
contended that his depression was related to his service-
connected residuals of a right fifth metacarpal fracture.  
The Veteran reported being physically abused as a child.  He 
currently lived at a homeless shelter for Veterans.  He also 
reported that "he mainly isolates and stays in his room 
watching television and he tends to isolate from and avoid 
other people much of the time."  The Veteran reported 
further that he had not worked since 2000.  The VA examiner 
noted that the Veteran "does have clinically significant 
symptoms of depression."  This examiner also noted that the 
Veteran also had "passive suicidal ideation from time to 
time . . . .  In my opinion his depression also has a major 
relationship to family of origin difficulties."  The Veteran 
denied any symptoms of mania or hypomania.  No symptoms of 
psychosis, a panic disorder or other significant anxiety 
disorder, or PTSD were noted.  The Veteran denied any 
homicidal ideation.  Mental status examination of the Veteran 
showed he was irritable initially and somewhat sullen, 
unremarkable motor skills and speech, a logical, coherent, 
and goal-directed thought process, "a preoccupation with 
feeling himself to be a failure and beaten down by life," 
some passive suicidal ideation, and full orientation.  The 
Veteran's Global Assessment of Functioning (GAF) score was 
50, indicating serious symptoms or any serious impairment in 
social, occupational, or school functioning.  The VA examiner 
opined that "the Veteran's depression is not substantially a 
result of his service-connected head injury.  His depression 
relates primarily to family of origin issues . . . and to an 
accumulation of failures and setbacks resulting from 
difficulty conforming to societal limits and rules."  This 
examiner also opined, "  The Veteran's hand injury is one 
among many factors which have more likely than not aggravated 
his depressive symptoms."  The diagnoses included depressive 
disorder, not otherwise specified.

On VA outpatient treatment later in September 2006, the 
Veteran complained of being "very depressed."  Mental 
status examination of the Veteran showed he "spoke rapidly 
but was not pressured" with a tendency to become vague and 
tangential but could be redirected and no evidence of 
psychosis or suicidality.  The impression was depression, not 
otherwise specified.

In February 2007, the Veteran's complaints included a 
depressed mood.  Mental status examination of the Veteran 
showed appropriate psychomotor activity, fluent speech with 
normal rate, tone, and volume, a logical and goal-directed 
thought process, no suicidal or homicidal ideation, no 
evidence of delusions or hallucinations, and full 
orientation.  The Veteran's GAF score was 55, indicating 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  The impression was a 
history of depression, not otherwise specified.

In March 2007, the Veteran complained of feeling depressed 
with some hopelessness.  He also reported poor sleep, waking 
up with nightmares, and had no interests.  Mental status 
examination of the Veteran showed spontaneous speech with 
normal rate and volume, no psychotic symptoms, no response to 
internal stimuli, no looseness of association or flight of 
ideas, and a clear, logical, and goal-directed thought 
process.  The assessment was depression.

In February 2008, the Veteran complained that pain still 
limited his activities.  He stated that he had no real 
friends, hobbies, or interests.  Mental status examination of 
the Veteran showed unremarkable psychomotor activity, no 
suicidal or homicidal ideation, spontaneous speech with 
normal rate and volume, and a clear, logical, and goal-
directed thought process.  The assessment included 
depression.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
depression, including as secondary to service-connected 
residuals of a right fifth metacarpal fracture.  The 
Veteran's service treatment records show that he was not 
diagnosed as having depression during either period of active 
service, including as secondary to his service-connected 
residuals of a right fifth metacarpal fracture.  It appears 
instead that the Veteran first was diagnosed with depression 
in September 2006, or approximately 19 years after his final 
separation from service in September 1987, when he was 
diagnosed as having depressive disorder, not otherwise 
specified.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

At his September 2006 VA examination, the Veteran reported 
that his problems with depression began during active service 
and he "continually got in trouble" during active service.  
As noted, however, the Veteran's service treatment records 
show that he was not diagnosed as having depression during 
active service.  The Veteran also contended that his 
depression was related to his service-connected residuals of 
a right fifth metacarpal fracture.  The VA examiner 
concluded, however, that "the Veteran's depression is not 
substantially a result of his service-connected head injury . 
. . [and instead] relates primarily to family of origin 
issues . . . and to an accumulation of failures and setbacks 
resulting from difficulty conforming to societal limits and 
rules."  The VA examiner also concluded that the Veteran's 
service-connected residuals of a right fifth metacarpal 
fracture were one of many factors which had aggravated his 
depression.  

The Court has held that the Board is free to assess medical 
evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  To the extent that the VA examiner's September 2006 
opinion relates the Veteran's depression to his service-
connected residuals of a right fifth metacarpal fracture 
based on an alleged in-service history of (unspecified) 
problems, the Board finds that such medical evidence is not 
probative on the issue of whether the Veteran's current 
depression is related to active service, including as 
secondary to service-connected residuals of a right fifth 
metacarpal fracture.  As noted, there is no support in the 
Veteran's service treatment records for his assertion that 
his depression began during active service.  It also appears 
that the VA examiner was not "informed of the relevant 
facts" concerning the Veteran's lack of in-service treatment 
for depression, including as secondary to service-connected 
residuals of a right fifth metacarpal fracture, prior to 
offering his opinion in September 2006.  See Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  In summary, there is no 
competent medical evidence, including a nexus opinion, 
linking the Veteran's current depression to active service, 
including as secondary to service-connected residuals of a 
right fifth metacarpal fracture.  Thus, the Board finds that 
service connection for depression, including as secondary to 
service-connected residuals of a right fifth metacarpal 
fracture, is not warranted.

The Veteran also contends that his service-connected 
residuals of a right fifth metacarpal fracture are more 
disabling than currently evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected residuals of a right fifth 
metacarpal fracture currently are evaluated as zero percent 
disabling under 38 C.F.R. § 4.71a, DC 5227 (ankylosis of ring 
or little finger).  See 38 C.F.R. § 4.71a, DC 5227 (2008).  A 
zero percent (non-compensable) rating is assigned under 
DC 5227 for ankylosis of the ring or little finger, whether 
favorable or unfavorable, and for either the major (dominant) 
or minor (non-dominant) side.  A Note to DC 5227 indicates 
that evaluation as an amputation should be considered and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  Id.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using 
the limitation of motion diagnostic codes.  See Johnson v. 
Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 
4.59 (which requires consideration of painful motion with any 
form of arthritis), the Veteran's complaints of pain have 
been considered in the Board's review of the diagnostic codes 
for limitation of motion.

Because the Veteran currently is in receipt of the maximum 
zero percent rating assigned for ankylosis of the ring or 
little finger under DC 5227, the Board must consider whether 
an additional evaluation as an amputation or limitation of 
motion of other digits is warranted.  The Board notes that a 
10 percent rating is assigned for limitation of motion of the 
thumb with a gap of one to two inches (2.5 to 5.1 centimeters 
(cm)) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  See 38 C.F.R. § 4.71a, 
DC 5228 (2008).  A 10 percent rating is assigned for 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or with extension limited by 
more than 30 degrees.  See 38 C.F.R. § 4.71a, DC 5229 (2008).  
Finally, the Board notes that a zero percent rating is 
assigned for any limitation of motion of the ring or little 
finger.  See 38 C.F.R. § 4.71a, DC 5230 (2008).

The recent medical evidence shows that, on VA examination in 
June 2005, the Veteran's complaints included constant right 
hand pain.  He was not working currently.  His history 
included breaking his right hand in 3 places in 1987 and 
having it in a cast "for about 6 weeks."  The Veteran 
reported experiencing numbness, swelling, and constant 
shaking of the right hand.  The Veteran also reported that 
his functional impairment included trouble writing, typing, 
picking up objects, and performing normal activities of daily 
living.  He reported further that he had lost work 4 times a 
month due to his right hand problems.  Physical examination 
showed he was right-hand dominant with an inability to tie 
shoelaces, fasten buttons, or pick up a piece of paper and 
tear it with his right hand, a 5 cm gap between the proximal 
transverse crease of the palm to the right hand little 
fingertip, and slightly reduced right hand strength.  There 
was a normal range of motion in all digits of the right hand 
except for slightly reduced proximal interphalangeal (PIP) 
joint flexion.  X-rays of the right hand showed a minimal 
deformity of the PIP joint of the fifth finger, consistent 
with mild degenerative arthritis, and minimal deformity of 
the shaft of the fifth metacarpal likely the result of an old 
healed fracture.  The diagnosis was status-post fracture of 
the right fifth metacarpal and fifth PIP joint of the right 
hand.

On VA examination in September 2006, the Veteran's complained 
of generalized arthritic pain in the right hand "which is 
not specific to" the fifth MCP joint or the healed fracture 
of the fifth metacarpal.  The Veteran reported that it was 
difficult for him to do any activities of daily living 
because he was right-handed "and he cannot use the right 
hand in grasping or lifting."  Physical examination showed 
that he refused to flex the fifth finger of the right hand, 
"no indication that he has a disability of the flexor 
tendon," no weakness in the flexor tendon, an intact flexor 
tendon, the MCP joint just distal to the fracture site of the 
fifth metacarpal appeared normal and not deformed, and no 
tenderness at the MCP joint.  Range of motion testing could 
not be done "because of the Veteran's refusal to flex the 
finger but there is no anatomical or pathological reason why 
he cannot flex the finger."  X-rays of the right hand taken 
in November 2005 were reviewed and showed narrowing wrist and 
PIP joints and a deformity of the fifth metatarsal.  The VA 
examiner noted that the Veteran had a "very minute" angle 
deformity and healed fracture of the fifth metacarpal but the 
articular joint of the fifth metacarpal joint was totally 
normal without any arthritic changes.  "He does have 
arthritic changes in the rest of the wrist and other areas of 
the hand which have no relationship with what he is service-
connected for which is the fractured fifth metacarpal."  The 
assessment was that "the Veteran has absolutely no residuals 
of the fracture of the fifth metacarpal nor does he have loss 
of motion of the finger due to the fracture of the fifth 
metacarpal."  

On VA outpatient treatment in April 2008, the Veteran 
complained of pain with activity and occasional cramping up 
of the right hand.  It was noted that he had a right small 
finger boutonnière deformity status-post PIP joint injury in 
active service.  Physical examination of the right hand 
showed a full range of motion and a supple 20 degrees flexion 
contracture.  The assessment was supple boutonnière deformity 
of the right small finger and PIP joint post-traumatic 
arthritis.

On VA examination in November 2008, the Veteran's complaints 
included right hand pain in the fifth digit and the rest of 
his hand.  The VA examiner reviewed the Veteran's claims 
file, including his service treatment records and VA medical 
records.  There was no amputation of a digit or part of a 
digit and no ankylosis of one or more digits.  There was no 
gap between the thumb pad and fingertips on attempted 
opposition of thumb to fingers or between the finger and 
proximal transverse crease of the hand on maximal flexion of 
the finger.  Range of motion testing of the right little 
finger PIP joint showed flexion from 20 to 40 degrees 
actively without pain and from 20 to 90 degrees passively 
with pain beginning at 50 degrees and ending at 90 degrees 
and no pain or additional limitation of motion after 
repetitive use.  Range of motion testing of the right little 
finger DIP joint showed flexion from 0 to 70 degrees actively 
and passively without pain and no pain or additional 
limitation of motion on repetitive use.  Range of motion 
testing of the right little finger MCP joint showed flexion 
from 0 to 90 degrees actively and passively with no pain or 
additional limitation of motion on repetitive use.  The VA 
examiner noted that the Veteran experienced pain in certain 
ranges of motion but there was no evidence of fatigue, 
weakness, lack of endurance, or incoordination.  This 
examiner also noted that there was no additional limitation 
of joint function or range of motion caused by pain, 
including on repeated use, fatigue, weakness, lack of 
endurance, or incoordination.  There was a full range of 
motion in the right index, long, and ring fingers.  "The 
Veteran refuses to flex the fifth finger initially but there 
is no indication that he has a disability of the flexor 
tendon . . . .  The flexor tendon is not weak and it is 
intact and there is no neurological deficit.  There is no 
tenderness specifically at that fifth metacarpal joint."  X-
rays were unchanged.  The VA examiner noted that the Veteran 
currently was unemployed and had been unemployed for 5 to 
10 years because he "was not able to do work due to stress 
and depression."  The VA examiner opined that the Veteran's 
right hand arthritis was not caused by or a result of his 
right fifth metacarpal fracture.  This examiner opined that 
the radiological changes in the Veteran's right hand could be 
related to osteoarthritis of the wrist and probable 
inflammatory arthritis of the hand but was unrelated to any 
prior trauma and might be related to the Veteran's HIV 
status.  The diagnoses were post-traumatic changes in the 
fifth MCP and the distal aspect of the proximal fifth phalanx 
with mild flexion deformity of the PIP joint of the fifth 
finger associated with residuals of a remote fracture of the 
right fifth metacarpal, and narrowing of PIP joint in the 
right hand which could be due to HIV-related arthritis and 
was not associated with the fifth metacarpal fracture.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a compensable disability 
rating for residuals of a right fifth metacarpal fracture.  
As noted, the Veteran currently is in receipt of the maximum 
zero percent (non-compensable) rating available under 
DC 5227.  See 38 C.F.R. § 4.71a, DC 5227.  Thus, the Board 
will consider whether the Veteran is entitled to a 
compensable disability rating under other potentially 
applicable DC's.  The medical evidence shows that the 
Veteran's residuals of a right fifth metacarpal fracture are 
manifested by, at worst, complaints of right hand pain.  VA 
examination in June 2005 showed only slight limitation of 
motion in the right little finger on PIP joint flexion and x-
rays revealed only minimal deformity.  The Veteran refused to 
flex his right fifth finger on VA examination in September 
2006.  The VA examiner noted no weakness, tenderness, 
deformity, or arthritic changes in the right fifth finger and 
concluded that the Veteran had "absolutely no residuals" of 
his service-connected right fifth metacarpal fracture.  The 
Veteran also had a full range of motion in the right hand on 
VA outpatient treatment in April 2008.  Finally, on VA 
examination in November 2008, there was no evidence of 
amputation or ankylosis, no gap between the thumb pad and 
fingertips on opposition of the thumb to the fingers or 
between the finger and the proximal transverse crease on 
maximum flexion of the finger.  The VA examiner noted that 
the Veteran experienced pain in certain ranges of motion but 
there was no evidence of fatigue, weakness, lack of 
endurance, or incoordination.  This examiner also noted that 
there was no additional limitation of joint function or range 
of motion caused by pain, including on repeated use, fatigue, 
weakness, lack of endurance, or incoordination.  There was a 
full range of motion in the right index, long, and ring 
fingers.  In summary, absent objective evidence of limitation 
of motion of the thumb with a gap of one to two inches 
(2.5 to 5.1 cm) between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers (i.e., a 
10 percent rating under DC 5228), or limitation of motion of 
the index or long finger with a gap of one inch (2.5 cm) or 
more between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
or with extension limited by more than 30 degrees (i.e., a 
10 percent rating under DC 5229), the Board finds that the 
criteria for a compensable disability rating for residuals of 
a right fifth metacarpal fracture have not been met.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the Veteran as required by 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  In 
November 2008, the VA examiner noted that the Veteran 
currently was unemployed and had been unemployed for 5 to 
10 years because he "was not able to do work due to stress 
and depression."  As noted above, the Veteran's depression 
is not related to active service.  Thus, the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2008).  In this regard, the Board finds that 
there has been no showing by the Veteran that his residuals 
of a right fifth metacarpal fracture have resulted in marked 
interference with his prior employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for depression, including 
as secondary to service-connected residuals of a right fifth 
metacarpal fracture, is denied.

Entitlement to a compensable disability rating for residuals 
of a right fifth metacarpal fracture is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


